— In three child neglect proceedings, the petitioner St. Dominic’s Home appeals from an order of the Family Court, Kings County (De Phillips, J.), entered March 13, 1985, which dismissed the proceedings, without prejudice, for failure to make out prima facie cases.
Order reversed, without costs or disbursements, petitions reinstated, and matters remitted to the Family Court, Kings County, for new fact-finding hearings.
During the course of the petitioner’s case and before it had been completed, the Family Court dismissed these proceedings for failure to make out prima facie cases. Since this was error, the matters are remitted for new fact-finding hearings. Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.